Citation Nr: 1122415	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-44 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a right ankle injury.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a July 2008 rating decision by the RO that granted service connection for a right ankle disability and assigned a 10 percent rating, effective on August 17, 2007.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in March 2008, in part, to ascertain the nature and severity of his right ankle disability.

The VA treatment records from June 2008 to October 2009 note complaints and symptoms that are worse than those noted on the earlier VA examination.  He is shown to limp due to right ankle pain, ankle swelling and edema and to have crepitus.  He reports wearing an ankle brace, and a February 2009 MRI report shows severe right talar OCD (osteochrondritis dissecans) with necrosis.

Due to the additional findings and complaints, the Board finds that another VA examination should be scheduled.

The Veteran also stated in his May 2009 Notice of Disagreement that he has been seen at Orthopedic a & Sports Medicine and that additional surgery was recommended.  The record indicates that these records have not yet been sought, therefore, appropriate steps should be taken to secure them on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associate with the claims file, that have treated him since service for his service-connected right ankle disability.  Of particular interest are treatment records from Orthopedic & Sports Medicine and VA treatment records since October 2009 referable to the right ankle.  Provide the Veteran with the necessary authorizations to obtain private treatment records. 

2.  Then the RO schedule the Veteran for a VA examination to determine the nature and severity of the service-connected right ankle disability.  The claims file should be made available to the VA examiner for review.  

The examiner must describe fully all symptoms and manifestations of the Veteran's right ankle disability including accurate range of motion measurements.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability. 

The examiner should provide an opinion as to the extent to which that right ankle pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the right ankle exhibits weakened movement, excess fatigability or incoordination. 

3.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claim for increase in light of all the evidence on file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran who should be afforded a reasonable opportunity for response.
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


